Title: To Benjamin Franklin from the Duc de la Vauguyon, [25?] November 1779
From: La Vauguyon, Paul-François de Quélen de Stuer de Caussade, duc de
To: Franklin, Benjamin


Lahaye ce [25?] 9bre. 1779
J’ay fait part Monsieur a M. Johnes des intentions du Roy que m’a trans mis M. de Sartines et que vous luy avez annoncé devoir Luy etre communiquées par moy.
Je ne scaurois rendre un temoignage trop avantageux a la conduite qu’il a tenu dans cette occasion, elle ajoute encor a L’estime que sa valeur m’avoit inspiré pour luy. Toutes ses representations se sont reduites a solliciter que son equipage ne fut pas privé des Droits qu’il a sur les prises, et que ses prisonniers fussent echangés contre des americains; je luy ay promis de me joindre a luy et a vous auprès de M de Sartines pour obtenir toute la satisfaction qu’il desire a cet egard et je l’ai assuré que j’aurois l’honneur de vous informer et de sa demande et de ma promesse. Je profite avec bien de l’empressement de cette occasion de vous renouveller lassurance de la profonde estime pour vos vertus et vos talents dont j’etois penetré avant de vous connoitre ainsi que de l’attachement inviolable que vous mavez inspiré depuis que j’ay cet honneur et avec lequel j’ay celuy d’etre Monsieur Votre tres humble et tres obeissant serviteur
Le Duc De Lavauguyon
M. franklin
 Notation: Duc de la Vauguyon Nov. 1779